PER CURIAM.
The record in this case, whilst it suggests facts material to its consideration, does not set them forth as clearlv as is necessary to its decision. It is therefore ordered that the cause be remanded to the District Court, with instructions to require all the facts connected with the failure to prove and prosecute the claim of the estate of John M. Orem, deceased, against the bankrupt estate of W. Morris Orem, prior to the petition of the appellee, to be inquired into and reported to it, and, when such facts are so reported, to pass upon the same. All the costs in this case to be in the discretion of the District Court.

1. Appeal and review in bankruptcy cases, see note to In re Eggert, 43 C. C. A. 9.